                          UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF MARYLAND
                                   (Northern Division)


UMAR BURLEY, et al.,

                Plaintiffs,
                                                   Civil Action No. SAG-18-1743
          v.

BALTIMORE POLICE DEPARTMENT,
et al.,

                Defendants.


               PLAINTIFFS’ MOTION TO COMPEL AND FOR SANCTIONS

          Plaintiffs Umar Burley and Brent Matthews, by and through undersigned counsel and

pursuant to Federal Rule of Civil Procedure 37 and Local Rule 104.8, and state as follows:

          1.    On December 9, 2019, undersigned served Plaintiffs’ First Set of Interrogatories

and First Request for Production of Documents on counsel for Defendants Ryan Guinn, Keith

Gladstone, Richard Willard, William Knoerlein, and Michael Fries (collectively “Defendants”).

See Exhibits 1–10 to Declaration of Chelsea J. Crawford (“C. Crawford Decl.”), attached as Ex.

A.

          2.    Defendants’ responses to Plaintiffs’ discovery requests were due on January 8,

2020.

          3.    On January 7, 2020, Defendants’ counsel asked for a two-week extension,

through January 22, to respond to Plaintiffs’ discovery requests. See E-mail from J. Fields to

Chelsea J. Crawford, (Jan. 7, 2020), attached as Exhibit 11 to C. Crawford Decl.

          4.    That same day, Plaintiffs’ counsel Chelsea Crawford agreed to the extension. See

Ex. 11.
         5.    On January 22, 2020, Defendants’ counsel asked for an additional two-day

extension. See E-mail from J. Fields to Chelsea J. Crawford, (Jan. 22, 2020), attached as Exhibit

11 to C. Crawford Decl.

         6.    Ms. Crawford responded that day that she would grant the additional extension,

but that there would be no further extensions and that Defendants’ counsel’s objections would be

deemed waived if he did not provide his clients’ responses by January 24, 2020. See Ex. 11.

         7.    On February 3, 2020, Defendants’ counsel emailed Ms. Crawford stating that he

would be “emailing discovery responses today as they come in.” See E-mail from J. Fields to

Chelsea J. Crawford, (Feb. 3, 2020), attached as Exhibit 12 to C. Crawford Decl.

         8.    However, as of the filing of this motion, ten days have elapsed since the January

24, 2020, deadline, and Defendants’ counsel has yet to serve any responses to Plaintiffs’

discovery requests. See C. Crawford Decl.

         9.    Pursuant to Local Rule 104.8, a motion to compel may be filed with the Court

when “no responses at all have been served” to answers to interrogatories or to requests for

production of documents.

         10.   Pursuant to Federal Rule of Civil Procedure 37(d)(1)(A)(ii), upon the failure of a

party to serve answers to interrogatories or responses to requests for documents, the propounding

party, upon certifying that they have attempted in good faith to confer with opposing counsel,

may seek sanctions.

         11.   As set forth in Exhibit A, Ms. Crawford certifies that she has conferred in good

faith with Defendants’ counsel regarding the discovery at issue by providing two separate

extensions and notifying Defendants’ counsel of her intent to file a motion to compel—all to no

avail.
       12.     Given the complete failure of Defendants Guinn, Gladstone, Willard, Knoerlein,

and Fries to respond to discovery, Plaintiffs request that the Court order that: (1) those

Defendants must respond to Plaintiffs’ discovery requests within five business days of the

Court’s Order; (2) any objections those Defendants may have been able to raise to the discovery

at issue are deemed waived; and (3) within five business days, those Defendants must show

cause as to why this Court should not impose monetary sanctions, including but not limited to

reasonable attorneys’ fees for the time Plaintiffs’ counsel spent related to obtaining responses to

these discovery requests and this motion to compel.

       13.     Plaintiffs therefore request that the Court grant this Motion and enter the relief

requested in the attached Proposed Order.

Dated: February 3, 2020                          Respectfully submitted,


        /s/                                                   /s/
Steven D. Silverman, Esq. (Bar No. 22887)             Andrew D. Freeman (Bar No. 03867)
ssilverman@mdattorney.com                             adf@browngold.com
Andrew C. White, Esq. (Bar No. 08821)                 Chelsea J. Crawford (Bar No. 19155)
awhite@mdattorney.com                                 ccrawford@browngold.com
William N. Sinclair, Esq. (Bar No. 28833)             Neel K. Lalchandani (Bar No. 20291)
bsinclair@mdattorney.com                              nlalchandani@browngold.com
Erin Murphy, Esq. (Bar No. 24980)                     Brown, Goldstein & Levy, LLP
emurphy@mdattorney.com                                120 E. Baltimore Street, Suite 1700
Silverman Thompson Slutkin & White, LLC               Baltimore, Maryland 21201
201 N. Charles Street, Suite 2600                     Tel: (410) 962-1030
Baltimore, Maryland 21201                             Fax: (410) 385-0869
Tel: (410) 385-2225
Fax: (410) 547-2432

             Attorneys for Plaintiffs Umar Hassan Burley and Brent Andre Matthews
